
	

113 HR 2595 IH: American Parks American Products Act
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2595
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Israel (for
			 himself and Ms. Kaptur) introduced the
			 following bill; which was referred to the Committee on Natural Resources, and in
			 addition to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To help ensure that all items offered for sale in any
		  gift shop of the National Park Service or of the National Archives and Records
		  Administration are produced in the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Parks American Products
			 Act.
		2.Requiring that
			 items sold in certain Federal gift shops are produced in the United
			 States
			(a)National Park
			 ServiceThe Secretary of the
			 Interior shall ensure that all items offered for sale in any gift shop or
			 visitor’s center located within a unit of the National Park System are produced
			 in the United States.
			(b)National
			 Archives and Records AdministrationThe Archivist of the United States shall
			 ensure that all items offered for sale in any gift shop of the National
			 Archives and Records Administration are produced in the United States.
			
